Citation Nr: 1404276	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  13-23 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability, to include a ruptured disc, arthritis, and spondylosis. 


ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied entitlement to the benefit currently sought on appeal.

In Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  The rationale appears applicable to this case in that the Veteran asserts multiple back disabilities were caused by service.  To properly encompass the Veteran's contentions, the Board reworded the issue as above.  

In March 2013, the Veteran submitted a Notice of Disagreement indicating that he is "unemployable due to disability" in reference to his back disability claim.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's low back disability was not present in service or within one year after service, and is not related to service.



CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letter dated in February 2012 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO in June 2012.  Nothing more was required.  

VA also has a duty to assist the Veteran by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service treatment records and post-service treatment records, to include those from the Southern California Permanente Medical Group Clinic, with the claims file.  Statements from the Veteran were also considered.  The Veteran has not identified any outstanding evidence that has not otherwise been obtained.  

The Veteran underwent a VA examination in March 2012.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As the requested examination was conducted by a competent clinician who considered the Veteran's claims file and medical history in the reports and provided pertinent information to include an etiological opinion, complete with rationale, the Board finds that such examination and opinion are adequate to adjudicate the Veteran's claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran was also provided an opportunity to set forth his contentions during a hearing, which he declined.

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2013).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease (such as arthritis) to a compensable degree (10 percent or more) within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307, 3.309 (2013).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Analysis

The report of a March 2012 VA examination diagnosed the Veteran as having spondylosis and answered "yes" to whether arthritis was documented.  The requirements for Shedden element (1) have therefore been met with respect to the issue on appeal.  

The Veteran contends that he ruptured a disc in his back in March 1962 during basic training.  However, service treatment records show that the Veteran was treated for "low back pain past two days" in December 1962 with "no history of injury."  In September 1963, the Veteran was again treated for "small back pain."  Although there is no record of a ruptured disc in service, the requirements for Shedden element (2) have been met as the Veteran was treated for back pain in service. 

Turning to the crucial element (3) of Shedden, the Board finds that the totality of evidence is against the finding that the Veteran's current back disability is connected to active service.  

The Veteran reported that he "injured [his] lumbar on active duty and as a result of this injury [he] developed arthritis."  During his separation examination in November 1963, however, the Veteran's spine was found "normal" and the Veteran's contemporaneous report of medical history is silent for any complaints of back pain.  On a statement of physical condition signed by the Veteran in July 1965, more than a year after service, he wrote "I have serious trouble with my back."  After an examination a couple of days later, the doctor found that the Veteran's spine was "slightly curved to the left but his range of motion appears to be fairly adequate."  Further, the doctor noted that there was "no evidence of any involvement of the nerves going into the lower extremities" and that his impression was that the "problem is that of a structural nature and should respond to exercises."  

The Veteran's private medical records indicate that he was treated for low lumbar pain with "no specific injury" in January 1977.  The doctor noted that the Veteran "lifts heavy objects at work and played basketball" and after an examination, diagnosed the Veteran with a "muscular strain."  An x-ray report dated in February 1977 noted that the Veteran had "mild scoliosis to the left" with "incomplete spina bifida Sl." The imaging was "otherwise unremarkable."  In December 1977, the Veteran reported that he had a herniated disc when he was 18 and has had "intermittent pain since."  He underwent a laminectomy in August of 1978 for his back pain.  After that, he reported that he was "OK [until] Jan 79 when he started to lift something and 'strained [his] back.'"  A letter from Dr. D.R. dated in February 1980 indicates that the Veteran was treated "conservatively for at least eight months without permanent relief" before the laminectomy in August 1978.  Beginning in November 1979, the Veteran received several "block" treatments for his continued back pain.

The record also includes the report of a March 2012 VA examination.  The examiner indicated that the Veteran's claims file was reviewed and that the Veteran provided a brief history of his back pain.  The Veteran stated that he "has had constant mid lower back pain radiating to the lateral right leg down to the knee." The examiner also noted the Veteran's laminectomy and that the Veteran has had "multiple nerve blocks for pain."  The examiner identified brace(s) and cane(s) as devices used by the Veteran to assist with locomotion.  

The examiner concluded that the Veteran's back disability was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness."  The rationale was that the Veteran had "back strains and mechanical injury in December 62 and September 63" and then required a laminectomy.  However, "there is no intervening medical data to indicate what caused the injury requiring surgery."  The examiner noted the Veteran's jobs, including a power plant operator and mechanic and a custodian "which would cause significant lumbar stress."  He ultimately determined that it was "not medically possible to link his current back condition and disc herniation to the mechanical back strain in the 1960s."  

The report of the March 2012 VA examination is highly probative.  The examiner clearly reviewed the entire record as well as took into account the Veteran's lay history.  A well-reasoned rationale was provided to support the negative conclusions.  There is no competent medical opinion to the contrary.

The Board is also aware of the provisions of 38 C.F.R. § 3.303(b), referenced above, relating to chronicity and continuity of symptomatology.  The Veteran complains of back pain since he "injured his back in basic training."  However, the first evidence of treatment for back pain was over a year after separation from active service in July 1965, when the physician noted that the Veteran's back pain was related to a "structural" problem and that he could be "taught how to use his back properly."  His next documented treatment was not until 1977, over 10 years after service, when x-rays failed to show signs of arthritis.  Even considering his recent diagnosis of arthritis, the majority of the Veteran's post-service treatment records regarding back pain begin in 1978.  While continuous treatment for back pain during those many intervening years after the conclusion of his service up to the present is not required, the absence of any intervening complaints or findings related to a back disorder for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b); see also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service resulting in any chronic or persistent disability).   

Consideration has been given to the Veteran's contention that his current back disability is related to service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, joint disorders fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Strains are arguably the type of condition that is readily amenable to mere lay diagnosis.  However, as to their etiology, the evidence shows that testing, to include X-ray studies, and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report pain and "strain" symptoms, there is no indication that the Veteran is competent to etiologically link these reported in-service symptoms to his current diagnoses.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedics disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  His opinion is also outweighed by the negative VA examination report, which was prepared by a medical professional.  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.  

Therefore, Shedden element (3) medical nexus is not met as to the Veteran's claim of entitlement to service connection for a back disability.  The Veteran's claim fails on that basis and the benefit sought on appeal is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.  See 38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a back disability, to include a ruptured disc, arthritis, and spondylosis.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


